UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7626


BRIAN KEITH NESBITT,

                Petitioner - Appellant,

          v.

WARDEN TYGER RIVER CORRECTIONAL INSTITUTION,

                Respondent - Appellee,

          and

STATE OF SOUTH CAROLINA,

                Respondent.



                              No. 15-6814


BRIAN KEITH NESBITT,

                Petitioner - Appellant,

          v.

WARDEN TYGER RIVER CORRECTIONAL INSTITUTION,

                Respondent - Appellee,

          and

STATE OF SOUTH CAROLINA,

                Respondent.
Appeals from the United States District Court for the District
of South Carolina, at Rock Hill. Richard Mark Gergel, District
Judge. (0:13-cv-02602-RMG)


Submitted:   August 24, 2015            Decided:   August 31, 2015


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


14-7626, Dismissed; 15-6814, Affirmed by unpublished per curiam
opinion.


Brian Keith Nesbitt, Appellant Pro Se.    Donald John Zelenka,
Senior   Assistant Attorney  General,  Kaycie   Smith Timmons,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     In these consolidated appeals, Brian Keith Nesbitt seeks to

challenge       the    district      court’s        order     adopting       the   magistrate

judge’s    recommendation            and   dismissing          his     28    U.S.C.   §    2254

(2012) petition (No. 14-7626), and the court’s order denying his

Fed. R. Civ. P. 59(e) motion for reconsideration of its order,

entered after a limited remand, finding that Nesbitt’s notice of

appeal    was    not        timely   filed      (No.       15-6814).        See    Nesbitt    v.

Warden,    Tyger       River     Corr.     Inst.,      599     F.    App’x    68   (4th    Cir.

2015).      We    dismiss        the    appeal       in     No.     14-7626    for    lack   of

jurisdiction because the notice of appeal was not timely filed,

and affirm the contested order in No. 15-6814.

     Parties          are    accorded      30       days    after     the     entry   of     the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                                  “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”          Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

September 9, 2014.             The district court found on remand that the

notice of appeal was most likely filed on October 15, 2014.

Because Nesbitt failed to file a timely notice of appeal or to



                                                3
obtain    an    extension        or   reopening     of   the    appeal         period,    we

dismiss the appeal in No. 14-7626.

       In No. 15-6814, Nesbitt appeals the district court’s order

denying his Rule 59(e) motion.                  We have reviewed the record and

find    no     reversible       error.     Accordingly,        we    affirm       for    the

reasons stated by the district court.                    Nesbitt v. Warden Tyger

River Corr. Inst., 0:13-cv-02602-RMG (D.S.C. May 26, 2015).

       Accordingly,        we    dismiss   the     appeal      in   No.    14-7626       and

affirm    the    district        court’s   order    in   No.    15-6814.          We    deny

Nesbitt’s motions in No. 14-7626 to compel discovery, to appoint

counsel,       and   for    a    preliminary       injunction       and    a    temporary

restraining order, and his motions in No. 15-6814 to appoint

counsel      and     for     a     preliminary      injunction         and      temporary

restraining order.              We dispense with oral argument because the

facts    and    legal      contentions     are    adequately        presented      in    the

material       before   this      court    and     argument     will      not    aid     the

decisional process.

                                                         No. 14-7626, DISMISSED;
                                                           No. 15-6814, AFFIRMED




                                            4